                 Case 2:18-cv-00845-JCC Document 60 Filed 06/04/20 Page 1 of 4



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   VIRGIL ARMSTRONG,                                       CASE NO. C18-0845-JCC
10                             Plaintiff,                    ORDER
11          v.

12   DEPUTY C. WHALEN et al.,

13                             Defendants.
14

15          This matter comes before the Court on Defendants’ motion to compel the State of
16   Washington’s Department of Social and Health Services (“DSHS”) to produce records pursuant
17   to a subpoena or, in the alternative, to compel Plaintiff to produce records (Dkt. No. 44). Having
18   considered the parties’ briefing, DSHS’s briefing, and the relevant record, the Court hereby
19   DENIES the motion for the reasons explained herein.
20   I.     BACKGROUND
21          On June 11, 2018, Plaintiff filed suit against Snohomish County, a Snohomish County
22   sheriff, and several Snohomish County deputies over an incident on June 15, 2015, between
23   Plaintiff and the deputies. (See generally Dkt. No. 1.) During discovery, Plaintiff informed
24   Defendants that he had received counseling and medical treatment for a mental health or
25   psychiatric illness at “Washington State DHR.” (Dkt. No. 45-1 at 21.) Believing that the records
26   of that counseling and treatment might be relevant to Plaintiff’s lawsuit, Defendants served


     ORDER
     C18-0845-JCC
     PAGE - 1
               Case 2:18-cv-00845-JCC Document 60 Filed 06/04/20 Page 2 of 4




 1   DSHS with a combined notice of intent to serve a subpoena and a subpoena duces tecum on

 2   January 10, 2020. (Dkt. No. 45-2 at 2–10.) The subpoena commanded DSHS to produce

 3   Plaintiff’s records from seven DSHS programs by January 30. (Id. at 5, 8.)

 4          On January 17, DSHS informed Defendants that it could not provide the requested

 5   records because the records were confidential and privileged under Wash. Rev. Code

 6   § 74.04.060. (Dkt. No. 45-3 at 2.) However, DSHS said that it could provide the records if

 7   Defendants obtained a valid court order or had Plaintiff sign the “Authorization Form 17-063”

 8   found on DSHS’s website. (See id.) As it happened, Defendants had already asked Plaintiff to
 9   sign an Authorization Form 17-063. (See Dkt. No. 45-4 at 4, 7.) Unfortunately, Defendants had
10   asked Plaintiff to sign the authorization form for the Washington State Department of Children,
11   Youth, and Families (“DCYF”). (See id. at 7.) So when Defendants sent the signed
12   “Authorization DCYF 17-063” to DSHS, DSHS unsurprisingly informed Defendants that the
13   authorization allowed only DCYF—not DSHS—to release records to Defendants. (Dkt. No. 50-3
14   at 2.) DSHS reiterated that it could not release Plaintiff’s records to Defendants without the
15   proper authorization. (Id.)
16          On February 12, Defendants’ counsel asked Plaintiff’s counsel to have Plaintiff sign the
17   correct form by February 26. (Dkt. No. 45-5 at 2.) When Defendants’ counsel did not receive the
18   form by February 26, Defendants’ counsel called Plaintiff’s counsel’s office on February 27.

19   (See Dkt. No. 45 at 3.) A legal assistant informed Defendants’ counsel that Plaintiff’s counsel

20   was in court and not available for a telephone conference call. (Id.) Defendants’ counsel told the

21   legal assistant that Defendants would file a motion to compel, which Defendants promptly filed

22   the next day. (Dkt. No. 44 at 6.)

23   II.    DISCUSSION

24          Discovery motions are strongly disfavored. However, if the parties are unable to resolve

25   their discovery issues, the requesting party may move for an order to compel. Fed. R. Civ. P.

26   37(a)(1), 45(d)(2)(B)(i). Any such motion must contain a certification “that the movant has in


     ORDER
     C18-0845-JCC
     PAGE - 2
               Case 2:18-cv-00845-JCC Document 60 Filed 06/04/20 Page 3 of 4




 1   good faith conferred or attempted to confer with the person or party failing to make disclosure or

 2   discovery in an effort to resolve the dispute without court action.” W.D. Wash. Local Civ. R.

 3   37(a)(1). “A good faith effort to confer with a party or person not making a disclosure or

 4   discovery requires a face-to-face meeting or a telephone conference.” Id. The party requesting a

 5   motion to compel must also show that their efforts to meet and confer resulted in a genuine

 6   impasse. See Advanced Hair Restoration, LLC v. Hair Restoration Ctrs., LLC, C17-0709-RSM,

 7   Dkt. No. 29 at 3 (W.D. Wash. 2018).

 8          Here, Defendants did not satisfy Local Civil Rule 37’s meet-and-confer requirement
 9   because Defendants’ counsel did not make a good faith attempt to have a face-to-face meeting or
10   a telephone conference with Plaintiffs’ counsel. True, Defendants counsel tried to call Plaintiff’s
11   counsel on February 27, 2020. (Dkt. No. 45 at 3.) But when Plaintiff’s counsel could not respond
12   because he was in court, Defendants’ counsel did not take the easy and obvious step of trying to
13   reach Plaintiff’s counsel on a different day. (See id.) Instead, Defendants’ counsel filed a motion
14   to compel after trying to call Plaintiff’s counsel only once. (See id.) A single phone call cannot
15   constitute a good faith attempt to comply with the meet-and-confer requirement. If it did, then
16   the requirement would not meaningfully encourage parties to resolve discovery disputes without
17   unnecessarily involving the Court.
18          The importance of the meet-and-confer requirement is illustrated by the present discovery

19   dispute. Defendants’ motion forced DSHS, Plaintiff, and Defendants to brief complex issues of

20   state and federal law. (See, e.g., Dkt. No. 49 at 3–7.) That briefing appears to be entirely

21   unnecessary: DSHS is willing to release Plaintiff’s records if Plaintiff fills out the proper form,

22   and Plaintiff seems to have no problem with filling out that form. (See Dkt. Nos. 50-2 at 2, 50-3

23   at 2, 51 at 3.) Thus, if Defendants’ counsel had followed up on their first unsuccessful phone

24   call, the present discovery dispute could have been avoided altogether.

25   III.   CONCLUSION

26          For the foregoing reasons, the Court DENIES Defendants’ motion to compel (Dkt. No.


     ORDER
     C18-0845-JCC
     PAGE - 3
               Case 2:18-cv-00845-JCC Document 60 Filed 06/04/20 Page 4 of 4




 1   44). The Court ORDERS Plaintiff to provide Defendants with a signed copy of the correct

 2   Authorization Form 17-063 within 10 days of the date of this order. Pursuant to Federal Rule of

 3   Civil Procedure 37(a)(5)(B), the Court also ORDERS Defendants to show cause within 14 days

 4   of the date of this order why Defendants and/or Defendants’ counsel should not pay DSHS’s

 5   reasonable expenses incurred in opposing Defendants’ motion. If DSHS so chooses, DSHS may

 6   also file a brief within 14 days of the date of this order explaining why Defendants and/or

 7   Defendants’ counsel should pay DSHS’s reasonable expenses incurred in opposing Defendants’

 8   motion.
 9          DATED this 4th day of June 2020.




                                                          A
10

11

12
                                                          John C. Coughenour
13                                                        UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0845-JCC
     PAGE - 4
